DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-15 are allowable. The restriction requirement between inventions I-X, as set forth in the Office action mailed on 01/02/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/02/2020 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior arts of record fails to anticipate or fairly render obvious the invention provided by independent claim. The closest prior art is considered to be Vetrovee (US 2018/0045437). Vetrovee teaches a plurality of magnets (146) in one of the plurality of thermal stages (160) comprises a first magnet segment, a second magnet segment, a third magnet segment and a fourth magnet segment (See fig. 9B), but does not teach in each of the plurality of magnets in the one of the plurality of thermal stages, the first and second magnet segments are positioned opposite the third and fourth magnet segments about the cylindrical slot, the first magnet segment is aligned with the third magnet segment along the radial direction across the cylindrical slot, the second magnet segment is aligned with the fourth magnet segment along the radial direction across the cylindrical slot, a polarity of the first magnet segment along the radial direction is opposite a polarity of the second magnet segment along the radial direction, a polarity of the third magnet segment along the radial direction is opposite a polarity of the fourth magnet segment along the radial direction, the polarity of the first magnet segment along the radial direction matches the polarity of the third magnet segment along the radial direction, and the polarity of the second magnet segment along the radial direction matches the polarity of the fourth magnet segment along the radial direction. In addition, Vetrovee does not teach each of the plurality of magnets in the one of the plurality of thermal stages, the first and second magnet segments are mounted to a first steel block, and the third and fourth magnet segments are mounted to a second steel block as recited in the independent claim 1. Accordingly, claim 1 and those dependent thereupon (i.e., claims 2-15) are allowable over the prior arts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763